UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 07-7652



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

             versus


STEPHAN M. BULLIS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. James C. Fox, Senior
District Judge. (5:95-cr-00142-F)


Submitted:    January 17, 2008               Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephan M. Bullis, Appellant Pro Se. John Howarth Bennett, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stephan M. Bullis appeals the district court’s order

denying his motion for modification of sentence. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.     United States v.

Bullis, No. 5:95-cr-00142-F (E.D.N.C. Oct. 19, 2007).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -